Citation Nr: 1014314	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  07-02 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who had 
active service from March 1955 until March 1975, and died on 
April [redacted], 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee. 

The Board notes that the RO adjudicated the appellant's claim 
on the basis of new and material evidence.  However, the 
Board notes that the previous denial of DIC benefits had been 
made in conjunction with a claim by the Veteran's son and 
that the current claim is being made by the Veteran's wife.  
No finality as to a claim in regards to the wife's claim was 
created by the adjudication of the son's claim.  As such, her 
claim will be considered an original claim.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. At the time of his death, the Veteran was not service-
connected for any disability.  

2. The death certificate reported the Veteran's date of death 
as April [redacted], 1992 and noted that the immediate cause of death 
was respiratory arrest, due to, or as a consequence of; 
probable extensive pulmonary embolism; due to or as a 
consequence of pancreatic carcinoma.  

3. There is no competent medical evidence indicating that a 
disability of service origin, to include pancreatic carcinoma 
caused, hastened, or materially or substantially contributed 
to the Veteran's death.


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to the Veteran's death.  38 
U.S.C.A. §§ 1310, 5013(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA.  
Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review, the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant.

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a appellant was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

The September 2005 provided the requisite notice for the DIC 
claim.  The Veteran was not service-connected for any 
disabilities at the time of his death, and the RO did not 
report any service-connected disabilities.  Additionally, the 
appellant was informed that to support her claim she would 
need to provide evidence indicating that the Veteran died in 
service or that his service-connected conditions caused or 
contributed to his death.  Finally, the appellant was 
informed that she needed to provide medical evidence that 
would show a reasonable probability that the condition that 
contributed to the Veteran's death was caused by injury or 
disease that began during service.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Therefore, adequate notice was 
provided to the appellant prior to the transfer and 
certification of her case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service treatment records and other 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained identified records.  Although the RO was 
unable to obtain the records directly from the office of Dr. 
J.B., identified by the appellant, it did request those 
records twice, during the current appeal, but failed to 
receive a reply.  However, the record indicates that the RO 
did obtain some records from Dr. J.B. in December 1991, in 
regards to the Veteran's prior claim for service connection, 
during his life.  Furthermore, the appellant was informed 
that it was her responsibility to obtain any non-federal 
records and did not provide such records.  Additionally, the 
University of Tennessee Medical Center records included 
numerous records by Dr. J.B., such as a February 14, 1991 
operative report, by Dr. J.B., which indicated that he 
generally saw the Veteran to perform surgery, but did not 
include any medical opinions as to the etiology of his 
pancreatic cancer.  The appellant has not indicated that Dr. 
J.B. provided any medical opinions as to the etiology of the 
claimed disorder.   Under the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  The 
appellant has submitted numerous private medical records.  

There is no duty on the part of VA to provide a medical 
opinion, because as in Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003), the appellant has been advised of the need to 
submit competent medical evidence indicating that the Veteran 
had the disorder in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the disorder, if shown. The appellant has not done so, 
and no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the Veteran under 
the VCAA, does not contain competent medical evidence to 
suggest that the disorder was related to service.  Indeed, 
the Board notes that obtaining a VA medical opinion is 
unnecessary as there is otherwise sufficient medical evidence 
of record to make a decision.  38 U.S.C.A. § 5103A(d). 

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the claim

The appellant contends that the Veteran's pancreatic cancer 
developed due to his alleged exposure to Agent Orange in 
service, as indicated in a September 2008 statement.  At that 
time, she reported that her husband had believed that his 
cancer was caused by Agent Orange and that he had been in 
Vietnam twice.  She reported that the Veteran claimed that 
while he was working outside on planes, he would have to wipe 
the spray off his drink cans.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

In addition, a Veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to herbicides 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  
If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases will be established even 
though there is no record of such disease during service, 
provided that the disease is are manifest to a degree of 10 
percent or more at any time after service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a Veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In order to establish entitlement to service connection for 
the cause of the Veteran's death, the evidence must establish 
that a disability of service origin caused, hastened, or 
substantially and materially contributed to the Veteran's 
death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death 
of a Veteran will be considered to have been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a).  The principal cause 
of death is one which singularly or jointly with some other 
condition was the immediate cause of death, or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).

The following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Type II 
Diabetes Mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas. 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

Service connection may be presumed for residuals of Agent 
Orange exposure by showing two elements. First, the Veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam era. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.313. Second, the Veteran must be diagnosed 
with one of the specific diseases listed in 38 C.F.R. § 
3.309(e), or otherwise establish a nexus to service. See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).

According to the record, at the time of his death, the 
Veteran was not service-connected for any disabilities.  The 
appellant essentially claims that the Veteran had pancreatic 
cancer, due to Agent Orange exposure in service, and that 
this claimed pancreatic cancer led to his death.  The 
Veteran's death certificate reported his date of death as 
April [redacted], 1992 and noted that the immediate cause of death was 
respiratory arrest, due to, or as a consequence of probable 
extensive pulmonary embolism; due to or as a consequence of 
pancreatic carcinoma.  The record does not indicate that an 
autopsy was performed.

The Board notes that Agent Orange exposure was previously 
conceded, based on the Veteran's Vietnam service, as 
indicated in the December 2006 Statement of the Case and DD 
214.  Thus, the Veteran has met the requisite service in 
Vietnam and exposure to an herbicidal agent is presumed.  

Pancreatic cancer, however, is not included in the diseases 
identified in 38 C.F.R. § 3.309(e) and as such, exposure to 
an herbicidal agent is not presumed to have caused the 
disorder. 

However, even when a veteran is found to not to be entitled 
to a regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
another basis. See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994).

The Veteran's service treatment records generally do not 
indicate any diagnoses of pancreatic cancer.  Indeed, the 
medical records created during the Veteran's life generally 
indicate that he was diagnosed with pancreatic cancer years 
after his discharge from service.  For example, a March 31, 
1992 University of Tennessee Medical Center at Knoxville 
(UTMCK) admission note indicated that the Veteran had a 
diagnosis of stage IV pancreatic carcinoma, with evidence of 
regional lymph node metastasis, as well as, liver metastasis.  
That note further noted that the Veteran was initially found 
to have pancreatic carcinoma in January 1991, over a decade 
following his discharge from service.

No medical opinions as to the etiology of his pancreatic 
cancer are of record.  The Veteran received a UTMCK medical 
oncology consultation, by Dr. W.T.H., on February 14, 1991.  
Dr. W.T.H. noted that the Veteran's past medical history was 
essentially unremarkable, other than a childhood 
tonsillectomy and adenoidectomy.  The examiner found him to 
have an inoperable metastatic malignancy, presumably 
pancreatic in origin, with liver metastasis, status post 
bypass procedure.  

An April [redacted], 1992 UTMCK death summary, by Dr. W.T.H., noted 
that the Veteran had a diagnosis of stage IV pancreatic 
carcinoma, with evidence of regional lymph node and liver 
metastasis.  The Veteran had been admitted to the hospital 
for increasing pain and was treated for his pain.  Dr. W.T.H. 
noted that the Veteran probably developed extensive pulmonary 
embolus that caused a rapid change in his condition and that 
he was kept comfortable until he expired on April [redacted], 1992.

As previously noted, the Veteran's date of death was April [redacted], 
1992 and his death certificate noted that the immediate cause 
of death was respiratory arrest, due to probable extensive 
pulmonary embolism, due to pancreatic carcinoma.  

The service treatment records do not reflect any complaints 
of or treatment for respiratory arrest or extensive pulmonary 
embolism.  No medical evidence of record attributes any of 
the disorders listed on the April [redacted], 1992, death certificate 
to the service.  Further, the appellant has not submitted any 
medical evidence which offers an opinion that the Veteran's 
respiratory arrest, probable extensive pulmonary embolism, or 
pancreatic carcinoma was in any way related to his service.  
Indeed, the appellant has not argued that either respiratory 
arrest or probable extensive pulmonary embolism was caused by 
service.  

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful, and the appellant is sincere in her belief 
that the Veteran's death was related to military service. 
However, although the appellant can provide testimony as to 
her own experiences and observations, the factual question of 
if the Veteran's pancreatic cancer can be attributed to his 
in-service experiences is a medical question, requiring a 
medical expert.  The appellant is not competent to render 
such an opinion. Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  She does not have the requisite special medical 
knowledge necessary for such opinion evidence. 

The Board finds that service connection for the cause of the 
Veteran's death has not been established.  The stated cause 
of the Veteran's death is respiratory arrest, due to probable 
extensive pulmonary embolism, due to pancreatic carcinoma.  
None of these disorders were present from during the 
Veteran's service or in the years following his service and 
no competent or credible medical or lay evidence is of record 
finding that any of those disorders were in any way related 
to the Veteran's service.  Thus, direct service connection 
for the cause of death cannot be awarded. 

There is no objective medical evidence of record, supported 
by a complete rationale and medical evidence, that would 
support the appellant's claim that the Veteran's death was 
caused by or was etiologically related to his service, 
specifically including the appellant's claim that the Veteran 
had pancreatic cancer caused by Agent Orange exposure, which 
caused the Veteran's death.  The death certificate was clear 
in not listing a disease or condition caused by Agent Orange 
exposure as either the immediate or underlying cause of the 
Veteran's death.  

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply.  Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991).  The appellant's claim for service 
connection for cause of death is denied. 


ORDER

Service connection for cause of death is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals
 



 Department of Veterans Affairs


